Citation Nr: 0931239	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  09-14 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel





INTRODUCTION

The Veteran had active service from August 1952 to August 
1956.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
tinnitus and entitlement to a compensable rating for 
bilateral hearing loss.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case prior to 
further adjudication of this matter.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United 
States Court of Appeals for Veterans Claims (Court) found 
that audiologists must describe the effects the Veteran's 
hearing loss has on occupational functioning and daily 
activities so that it can be determined if an extraschedular 
evaluation may be assigned.  In this regard, the Board's 
review of the results of the January 2008 VA examination 
report reflects only that the Veteran had a history of 
occupational noise from working in a paper mill for 41 years 
and denied recreational noise, which the Board finds to be an 
inadequate description of the effect the Veteran's hearing 
loss has on his occupational functioning and daily 
activities.  Consequently, the Board finds that this claim 
must be remanded for additional VA audiological examination.  

In addition, since the Veteran maintains that the January 
2008 VA examiner incorrectly concluded that the Veteran did 
not report any tinnitus (in his Form 9, the Veteran claimed 
that he was never asked about this condition), the Veteran 
has asserted persistent symptoms since service, and the RO 
has conceded the Veteran's exposure to noise during service 
and granted service connection for bilateral hearing loss, 
the Board will additionally require that the examiner provide 
an opinion as to whether it is at least as likely as not that 
any tinnitus had its onset during active service or is 
secondary to the Veteran's service-connected hearing loss.  

While this case is in remand status, arrangements should also 
be made to obtain additional VA treatment records for the 
Veteran, dated since February 2008.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Make arrangements to obtain 
additional VA treatment records for the 
Veteran related to hearing loss and 
tinnitus, dated since February 2008.  

2.  Thereafter, make arrangements to 
afford the Veteran a VA audiological 
examination.  The claims file must be 
made available to the examiner for 
review and its availability should be 
noted in the opinion that is provided.  

The examiner's evaluation should be in 
accordance with the criteria delineated 
in 38 C.F.R. § 4.85 and should include 
testing of pure tone criteria at 1,000, 
2,000, 3,000, and 4,000 Hertz and 
speech recognition scores using the 
Maryland CNC Test.  All indicated 
studies should be conducted, and all 
findings reported in detail.

The examiner should specifically 
comment on the effect the Veteran's 
bilateral hearing loss has on his 
occupational functioning and daily 
activities.

The examiner should state whether it is 
at least as likely as not (50 percent 
or greater) that any tinnitus had its 
onset during active service or is 
related to any in-service disease or 
injury, including noise exposure.

The examiner should also state whether 
it is at least as likely as not (50 
percent or greater) that any tinnitus 
was caused or aggravated by the 
Veteran's service-connected hearing 
loss. 

A detailed rationale for any opinion 
should be provided.  

3.  Finally, readjudicate the claims on 
appeal.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.  

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

